—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mason, J.), rendered December 3, 1998, convicting her of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s exculpatory statements were made after she had the opportunity to reflect and possibly fabricate (see, People v Vasquez, 88 NY2d 561). Accordingly, those statements were not admissible as excited utterances (see, People v Sostre, 51 NY2d 958).
The defendant’s remaining contentions are either unpre*751served for appellate review or without merit. Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.